Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for an image analysis method and apparatus. The closest prior art, Trivelpiece et al. (USPAP       2017/0046,891), shows a similar system, in which, receiving target information sent by a target image acquisition device; wherein, the target information at least comprises: a first image acquired by the target image acquisition device, and identification information of the target image acquisition device (Please note, paragraph 0008. As indicated systems and methods for location identification and tracking of a person, object and/or vehicle. The methods comprise: obtaining, by a computing system, a video of a surrounding environment which was captured by a portable camera disposed on, coupled to and/or attached to the person, object or vehicle; comparing, by the computing system, first images of the video to pre-stored second images to identify geographic locations where the first images were captured by the portable camera; analyzing, by the computing system, the identified geographic locations to verify that the person, object or vehicle is (1) traveling along a correct path, (2) traveling towards a facility for which the person, object or vehicle has authorization to enter, (3) traveling towards a zone or secured area internal or external to the facility for which the person, object or vehicle has authorization to enter, or (4) located within or in proximity to the facility, zone or secured area for which the person, object or vehicle has authorization to enter; and transmitting a notification from the computing system indicating the results of the analyzing). However, Trivelpiece et al. fail to address: “for storing a correspondence between identification information of each image acquisition device and area information; obtaining, according to the stored correspondence, between identification information of each image acquisition device and area information, target area information corresponding to the identification information of the target image acquisition device and determining a second image corresponding to the target area information in the first image, and analyzing the second image”. These distinct features have been added to both independent claims and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, April 27, 2021